COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER STAYING APPEAL

Appellate case name:     Ofelia Villagran Gonzalez v. Emma Gonzalez Gutierrez, Individually
                         and a/n/f of Kristopher Gutierrez

Appellate case number:   01-12-01157-CV

Trial court case number: 1132026

Trial court:             333rd District Court of Harris County

       This is an automobile collision case. Appellant, Ofelia Villagran Gonzalez, has filed a
“Notice of Automatic Stay,” stating that her insurer, Santa Fe Auto Insurance Company
(“SFAIC”), has been placed into receivership by the State of Texas, pursuant to Texas Insurance
Code, Chapter 443 (“the Insurer Receivership Act”). See TEX. INS. CODE ANN. Ch. 443 (West
2009 & Supp. 2012 ). Attached to the motion is a copy of the receivership court’s March 8, 2013
“Order Appointing Rehabilitator and Permanent Injunction.” See State of Texas v. Santa Fe Auto
Ins. Co., No. D-1-GV-13-000204, 419th Dist. Court, Travis County, Tex., Mar. 8, 2013, order).
        The order appoints the Commissioner of Insurance for the State of Texas to act as
rehabilitator and enjoins any party asserting claims or causes of action against SFAIC from
       4.9 Making any claim, charge, or offset or commencing or prosecuting any action,
       appeal, . . . or obtaining any preference, judgment, attachment, garnishment, or
       other lien, or making any levy against [SFAIC], [SFAIC’s] property or the
       Rehabilitator, except as permitted by a rehabilitation plan approved under [Texas
       Insurance Code section 443.103] or as otherwise permitted by [Chapter 443].
(Emphasis added.)
        The order further provides that an “automatic stay is in effect with respect to actions
against any insured of [SFAIC] for which [SFAIC] is liable under a policy of insurance, or is
obligated to defend such insured, pursuant to TEX. INS. CODE § 443.008(d). Such stay shall
continue for 90 days after the date of this order, or such further time as ordered by [the
receivership court].” See id.; see also TEX. INS. CODE ANN. § 443.008(d) (West Supp. 2012)
(providing that, with exceptions, commencement of proceeding under this chapter operates as
stay as to all persons of, inter alia, any judicial action and stay terminates 90 days after
appointment of receiver unless extended by order of receivership court).
       Accordingly, all proceedings in this appeal are stayed until June 6, 2013, or until further
order of the receivership court. The parties shall notify this Court when the stay is lifted.

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually      Acting for the Court


Date: April 24, 2013